Exhibit 99.1 WebMediaBrands Inc. Reports Results For Its First Quarter Ended March 31, 2010 (Norwalk, CT – May 12, 2010) WebMediaBrands Inc. (Nasdaq: WEBM) today reported results for the quarter ended March 31, 2010. Revenues for the first quarter of 2010 were $1.9 million compared to revenues of $1.5 million for the same period in 2009.Operating expenses for the first quarter of 2010 were $3.6 million compared to $8.6 million for the same period in 2009.Loss from continuing operations was $1.9 million during the first quarter of 2010 compared to $14.7 million during the same period in 2009. “Revenues continued to show growth during the first quarter and were up 24% compared to the first quarter of 2009. Revenues from our online advertising sales and job board operations were up 142% and 63%, respectively, compared to the first quarter of 2009,” stated Alan M. Meckler, Chairman and CEO of WebMediaBrands."We have beendevelopingblog content dealing with social media, social networksand social gamingand have made investments in our events business over the past several quarters. We expect the benefits of these investments to be apparent in future quarters,” added Meckler. In February 2009, WebMediaBrands completed the sale of its online images business to Getty Images, Inc.Prior year financial results have been presented to include the WebMediaBrands’s online images business as a discontinued operation for the periods presented. In November 2009, WebMediaBrands completed the sale of the assets related to its Internet.com business to QuinStreet, Inc.Prior year financial results have been presented to include WebMediaBrands’s Internet.com business as a discontinued operation for the periods presented. WebMediaBrands Inc. 1st Quarter 2010 Financial Results Conference Call Alert WebMediaBrands Inc. invites you to participate in its conference call reviewing 2010 first quarter results on Thursday, May 13, 2010 at 11:00 am EDT. The conference call number is 877-675-4749 for domestic participants and 719-325-4838 for international participants; confirmation code "5683457." Please call five minutes in advance to ensure that you are connected prior to the presentation. The conference call replay will be available until Wednesday, May 27, 2010. Replay call numbers are 888-203-1112 for domestic participants and 719-457-0820 for international participants; confirmation code: "5683457." 1 WebMediaBrands Inc. Unaudited Consolidated Condensed Statements of Operations For the Three Months Ended March 31, 2009 and 2010 (in thousands, except per share amounts) Three Months Ended March 31, Revenues $ $ Cost of revenues Advertising, promotion and selling General and administrative Depreciation Amortization 11 Impairment — Restructuring charge — Total operating expenses Operating loss from continuing operations ) ) Other income, net 8 Interest income 1 17 Interest expense ) ) Loss on extinguishment of debt ) — Loss on fair value of interest rate swap ) — Loss from continuing operations before income taxes ) ) Provision (benefit) for income taxes ) 3 Loss from continuing operations ) ) Loss from discontinued operations, net of tax ) — Gain (loss) on sale of discontinued operations (6 ) Net loss $ ) $ ) Income (loss) per share: Basic Loss from continuing operations $ ) $ ) Income from discontinued operations — Net loss $ ) $ ) Diluted Loss from continuing operations $ ) $ ) Income from discontinued operations — Net loss $ ) $ ) Shares used in computing income (loss) per share: Basic Diluted 2 WebMediaBrands Inc. Consolidated Condensed Balance Sheets December 31, 2009 and March 31, 2010 (in thousands, except share and per share amounts) December 31, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $90 and $78, respectively Income taxes receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Investments and other assets Assets held for sale Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued expenses and other current liabilities Deferred revenues Total current liabilities Loan from related party Deferred revenues 92 89 Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 4,000,000 shares authorized, no shares issued — — Common stock, $.01 par value, 75,000,000 shares authorized, 37,060,723 and 37,416,261 shares issued at December 31, 2009 and March 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 65,000 shares, at cost ) ) Accumulated other comprehensive income 27 28 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 WebMediaBrands Inc. Unaudited Consolidated Condensed Statements of Cash Flows For the Three Months Ended March 31, 2009 and 2010 (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Less: Loss from discontinued operations, net of tax ) — Less: Gain (loss) on sale of discontinued operations 7,021 (6 ) Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss on fair value of swap — Impairment — Depreciation and amortization Stock-based compensation 45 Other income, net ) — Amortization of debt issue costs — 34 Loss on extinguishment of debt — Deferred income taxes ) 2 Changes in current assets and liabilities (net of businesses acquired): Accounts receivable, net ) ) Prepaid expenses and other assets Accounts payable and accrued expenses ) ) Deferred revenues ) Discontinued operations ) (5 ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment (7 ) ) Acquisitions of assets and other ) ) Proceeds from sale of discontinued operations — Discontinued operations ) — Net cash provided by (used in) investing activities 90,897 ) Cash flows from financing activities: Debt issuance costs ) — Repayment of borrowings under credit facilities ) — Proceeds from exercise of stock options 3 128 Net cash provided by (used in) financing activities ) 128 Effect of exchange rates on cash ) (1
